Citation Nr: 1716732	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-16 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970 and from June 1972 to June 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2013, the Veteran testified at a video-conference hearing.  A transcript of the hearing is of record.

In January 2015, the Board reopened the claim for entitlement to service connection for a left ankle disability and remanded the appeal for additional development, which has been completed.  


FINDINGS OF FACT

In-service injuries to the right and left ankles resolved without residual disability; the current degenerative changes of the right and left ankle were not incurred in service.


CONCLUSION OF LAW

1.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, VCAA notice was provided by correspondence in April 2010.  The claims were last adjudicated in April 2015. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records and post-service treatment records and VA examination reports.  The Board also notes that actions requested in the prior remands have been undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including arthritis, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.
If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that he developed a bilateral ankle disorder when he twisted his ankles in 1970 and in 1975 during service.  

Initially the Board notes that on VA examination in April 2015 the examiner diagnosed minimal degenerative changes of the right and left ankles.  Therefore, the Veteran has current disorders of the right and left ankles.  Thus, the remaining question before the Board is whether such disorders are related to service.  
The service treatment records show that in November 1970, the Veteran reported twisting his right ankle three weeks prior and twisting his left ankle one week earlier.  He related pain in both ankles.  The impression was sprain.  An April 1975 radiology report of the right ankle documented the Veteran's history of a sustained inversion twisting injury to the right ankle.  X-rays of the right ankle revealed a soft tissue swelling over the lateral malleolus.  No bony abnormalities were identified. There was no evidence of fracture or dislocation.  In a May 1975 report of medical history completed prior to service discharge, the Veteran reported having a weak right ankle.  An ankle disability was not diagnosed on discharge examination conducted in May 1975.  Therefore, the service treatment records lack the combination of manifestations sufficient to identify a chronic ankle disability as distinguished from merely isolated findings.  Rather, the record suggests that the in-service ankle sprains/strains resolved with treatment.  The Board finds that the service treatment records lack sufficient observation or even notation to establish any disability onset in service.

After service, May 2010 imaging studies of the left ankle revealed lateral ankle soft tissue swelling and small plantar calcaneal spur.  There was no convincing evidence of acute fracture or dislocation.

Upon review of the record, the Board notes that the Veteran was not shown to have arthritis of either ankle in service or within one year following discharge from service, as such, service connection cannot be established for arthritis on a presumptive basis.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Thus, competent evidence of a nexus between the current disabilities and service is necessary to substantiate the claims for service connection.  On the question of a nexus between the bilateral ankle disorder and the in-service injuries, there is evidence both for and against the claims.

The evidence in favor of the claim consists of the medical opinion of the Veteran's private physician, Dr. V., who in a June 2012 medical statement diagnosed right ankle chronic sprains with resulting degenerative joint disease compatible with old injuries.  Dr. V. opined that the probable cause of the Veteran's current degenerative joint disease of the ankles was old and repetitive ankle sprains caused by playing basketball in service.  The clinician based the opinion on the Veteran's reported history and review of treatment records in November 1970 and imaging study dated April 1975, which documented soft tissue swelling of the lateral malleolus.  Dr. V. noted that at that time he was reportedly given two weeks off duty, which Dr. V. interpreted as being indicative of a significant sprain.  In summery it was probable that the sprains caused the current degenerative joint disease.   

The evidence against the claim consists of the VA examination report in May 2012 and April 2015.  

In a May 2012 Disability Benefits Questionnaire (DBQ), the Veteran complained of an unstable ankle that gave way.  The examiner noted the Veteran's in-service ankle injuries and clinical findings.  The examiner noted that imaging studies of the ankles revealed no abnormalities and therefore determined that the Veteran had normal bilateral ankles.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that imaging studies in service did not show a fracture or dislocation, rather soft tissue swelling of the lateral malleolus right ankle was noted.  Similarly, the left ankle in-service radiograph showed lateral ankle soft tissue swelling, no injury noted.  Additionally, the examiner noted that there was no evidence to support a continued problem.  In this regard, the bilateral ankle sprain in 1970 and the 1975 right ankle strain secondary to a basketball injury, resolved with treatment.  There was no evidence of ankle issues from 1975 to 2001, more than 26 years after discharge from service.  The examiner noted that the Veteran was obese and there was more than convincing evidence of foot and ankle problems associated directly with obesity.  Also he had third spacing swelling most likely associated with his cardiac output hypertension and obesity.  The examiner concluded that the current bilateral ankle complaints were not caused by or a result of active duty.  

On VA examination in April 2015 the Veteran complained of ankle instability and discomfort with weather change.  The examiner noted that the service treatment records showed that the Veteran first injured his ankles in 1970 playing basketball.  He was treated with rest, ice, and oral medication.  He had no casts, but stated he was told to stay off the ankle for about two weeks.  He reinjured the ankle while  playing basketball in April of 1975.  He was treated basically the same way with rest and ice, and had no casts but reportedly he used crutches.  The Veteran stated that this was a more severe injury that improved in about six weeks.  After discharge from service in 1975, the Veteran worked first in a clerical position, then as a bus driver.  In 1987 approximately 12 years after discharge, he started working for the U.S. Postal Service as a tractor-trailer driver.  He also had to unload and load the trailer.  The Veteran stated that during this time his ankles bothered him, but between 1987 and 2001, when he retired, he was not seen for either ankle.  He then reinjured the left ankle in 1992 while working for the Post Office, but had no lost time and no workers compensation claim.  He was seen several times for his ankles on both private and VA physicians starting in 2010.  Examination revealed minimal degenerative changes in both ankles.  The examiner agreed with the prior VA examination findings that, the Veteran's reports of bilateral ankle problems since service was not supported by medical records as there was no evidence of treatment from 1975 until 2001, and x-rays in May 2010 showed swelling, but no evidence of fracture, dislocation, and no mention of arthritic changes.

Pertaining Dr. V's opinion report of June 2012, the examiner noted that Dr. V obtained x-ray studies that showed marked talar degenerative joint disease and left ankle flattening, and degenerative joint disease of the right ankle with anterior tibial age degeneration.  His conclusion was that it was as likely as not that this was related to his service activities.  However, Dr. V. did not address the long period of time during which there was no history of complaints or treatment for either ankle.  Dr. V. also failed to acknowledge that the Veteran worked successfully for many years as a truck driver and for the U.S. Postal service.  Most importantly, none of the other previous x-ray studies showed any evidence of previous trauma.  Only minimal arthritic changes were noted on the most recent x-rays in 2015.  Those changes could not be related to instability, because there was no instability on stress x-rays.  It was more likely related to his obesity, and the Veteran's age and senescence.  Th examiner further noted that arthritis could not be diagnosed on the basis of symptoms, as it required radiographic evidence.  The Veteran's contention of continued ankle pain over 25 years after discharge did not prevent heavy employment as a truck driver, or later working for the postal service.  Therefore, it was less likely as not that any ankle symptoms were related to his service complaints.  In addition, calcaneal spurs and other findings noted on x-rays did not involve the ankle joint which was between the distal tibia and the talus. 

The Board finds the opinion of the April 2015 VA examiner to be highly persuasive and probative in finding that the evidence does not support a conclusion that the Veteran incurred the bilateral ankle disorders during service.  The examiner's findings were based on a review of the evidence and examination of the Veteran, which did not substantiate a finding that the Veteran sustained a chronic ankle disability in service.  The examiner considered the complete record and the Veteran's contentions, and provided an explanation as to why the evidence does not support a finding that the Veteran current right or left ankle disability is related to service.  The Board finds this opinion is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302  -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Moreover, the opinion is consistent with other evidence of record, including the May 2012 VA examiner's opinion.  Additionally, the examiner addressed the June 2012 opinion report and noted that in formulating the opinion Dr. V. failed to acknowledge relevant evidence of record, including x-rays in 2010, current x-ray findings, and the Veteran's occupational history.  

Conversely, the Board finds the June 2012 private opinion does not reflect consideration of the all of the facts, including failure to acknowledge the lack of medical treatment sought until decades after separation from service, the Veteran's occupational background, or the lack of evidence of degenerative changes in the ankles until 2015.  Moreover, this opinion lacks probative value as Dr. V.'s conclusion is not supported by an adequate rationale.  See Nieves-Rodriguez, supra; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

To the extent the Veteran believes that his current bilateral ankle problems are  related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this regard, the diagnosis and/or etiology of the degenerative joint disease require medical testing and expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current bilateral ankle disorders is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his right and left ankle disabilities is not a competent medical opinion.

In summary, there is no competent evidence of arthritis of the right or left ankle in service or within one year following discharge from service.  Thus, the provisions regarding continuity of symptomatology are not applicable.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016).  Moreover, the most probative and persuasive evidence is against a finding that his current disorders are related to service.  Accordingly, the preponderance of the evidence is against the claims, and service connection is denied. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims for service connection.  Therefore, that doctrine is not applicable in the instant appeal, and the claims must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for a left ankle disability is denied.

Service connection for a right ankle disability is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


